*549The record supports the Supreme Court’s determination that, after an index number was purchased by the plaintiffs (see, CPLR 306-a), the action was properly commenced by the timely filing of the summons and complaint thereunder (see, CPLR 304), and the defendant was subsequently timely served with the pleadings (see, CPLR 306-b). Hence, contrary to the defendant’s contention, the plaintiffs’ inadvertent endorsement of another index number from a prior proceeding between the parties on the summons in this action constituted a mere irregularity rather than a jurisdictional defect warranting dismissal of the action (see, Tufano v Tufano, 220 AD2d 407; Cellular Tel. Co. v Village of Tarrytown, 209 AD2d 57; Chira v Global Med. Review, 160 Misc 2d 368). Moreover, the Supreme Court properly granted the plaintiffs’ motion for leave to amend the summons since the defendant was not prejudiced thereby (see, CPLR 305 [c]). Bracken, J. P., O’Brien, Goldstein and Florio, JJ., concur.